Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirley (2019/0090028).
Regarding claim 1, Kirley discloses a system that synchronizes information for videos, the system (Fig. 1) comprising: one or more physical processors (102) configured by machine-readable instructions to: 
obtain visual information defining visual content (202, 602, 702), the visual content captured by an image capture device during a capture duration, the visual content defined within video frames, wherein the visual information is stored in a visual track;
obtain associated information for the visual content, the associated information for the visual content including information associated with the visual content (201, 601, 701, par. 49), wherein the associated information is stored in a track separate from the visual track, the associated information stored at a different rate than the visual information such that temporal misalignment exists between the associated information stored within the separate track and the visual information stored within the visual track (par. 158); 
present a repeating view of a subset of the video frames on a display (103); and 
present a synchronization adjustment option on the display (Fig. 8), the synchronization adjustment option enabling user modification of timing of the associated information stored within the separate track, wherein the timing of the associated information stored within the separate track is modified based on user interaction with the synchronization adjustment option, the modification of the timing of the associated information stored within the separate track changing temporal alignment of the separate track with the visual track to enable user synchronization of the visual information with the associated information (par. 54, 57, 74, 75, 119, 164).

	Regarding claim 3, Kirley discloses the synchronization adjustment option includes a slider movable between a first end and a second end (note 804).
	Regarding claim 4, Kirley discloses the modification of the timing of the associated information stored within the separate track based on the user interaction with the synchronization adjustment option includes change in speed of the separate track adjacent to the synchronization marker based on movement of the slider between the first end and the second end (note the buttons “sooner” or “later” in Fig. 8 can increase or decrease the speed of the audio playback).
	Regarding claim 9, Kirley discloses the visual information is stored at a consistent rate such that a single video frame is stored for a time duration, and the associated information being stored at the different rate than the visual information includes the associated information not being stored at the consistent rate (par. 158).
	Regarding claim 10, Kirley discloses the associated information not being stored at the consistent rate includes a rate of storage of the associated information changing within the capture duration (par. 158).
	Regarding claims 11-14, and 19-20, see similar rejections as set forth above.
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirley (2019/0090028).
 	Regarding claims 5-8, and 15-18, Kirley does not disclose the speed “increase” and “decrease” features as claimed.  However, the examiner takes Official Notice that using the slider and buttons in Fig. 8 of Kirley to control the speed of a playback device is well known in the art.  By controlling the playback speed of a playback device, different delay speeds can be achieved.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well known “increase” and “decrease” playback speed control features into Kirley to perform the well known delay speed control as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422